ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of second degree drug trafficking, § 195.223, RSMo Supp.1992. The court sentenced him as a prior and persistent offender to a term of sixteen years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit.- An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.-25(b).